Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/5/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive. 
The argument that the cited Cisco documents do not disclose “parsing the projectable instance with a projector in the control device“ is traversed.  While the Cisco documents may now use the same terminology, the analogous components are disclosed.  As best understood form the Applicant’s originally filed written description, a “projector” is ambiguous and may be any form of software or algorithm that the transmits the workspace data
As shown in the figures of Cisco, for example, both a smart Tv and a hand held device are projecting back and forth a work space.  Both items in the system clearly have a “projector”.  The devices as shown sending workspace data is recognized to be parsing data.  Each device is shown to be generating a projected workspace (i.e. the workspace image shown on the tv and handheld device) in the projector (i.e. the required software/algorism which sends/receives/analyses/etc data) of the control device according to the parsed contents (i.e. data).

    PNG
    media_image1.png
    413
    315
    media_image1.png
    Greyscale

The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition comprising' in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501,42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261,229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686,210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448,450 

In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 

Furthermore, "the use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361,47 USPQ2d 1516, 1522-23 (Fed. Cir.1998).


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Cisco Systems Inc. (“Cisco Smart Connected Residential Solution - Feature Guides.” Cisco, 23 Jan. 2014, www.cisco.com/c/en/us/support/cloud-systems-management/smart-connected-residential-solution/products-feature-guides-list.html.)

Brochures listed/hyperlinked and published on cited website:
Cisco Smart Connected Remote Management Solution for Real Estate Developers, Cisco Systems Inc, 2012 --  [hereafter referred to as Cisco1]
Cisco Smart Connected Residential: The Solution for Intelligent Living Today, Cisco System Inc, 2013)--  [hereafter referred to as Cisco2]  
Cisco Smart+Connected Controllers for Property Developers, Cisco System Inc, 2013 -- [hereafter referred to as Cisco3]  
Cisco Smart+Connected Smart Device License for Property Developers, Cisco System Inc, 2013 -- [hereafter referred to as Cisco4]



Regarding claims 1 and 12, Cisco Systems disclose computers/device/controller performing a method of controlling and managing an electronic device[s] (Note: Cisco1, Cisco2 Cisco3 and Cisco4 are various brochures for the same product, however Cisco1 brochure is describing the system scaled to real estate development and Cisco2 brochure is directed to and scaled to a residential consumer) , comprising:
providing a projectable space [i.e. data – workspace images displaced on devices] instance for a control device to create a workspace (see Cisco2 page 1 image, the system projects workspaces to various devices for controlling various electronic device connected to the system.), 

    PNG
    media_image2.png
    438
    331
    media_image2.png
    Greyscale

NOTE: (In the above pictuire the workspace of the smart tv is progected to the unified device (handheld tablet) for controlling the TV and other components/devices remotely.)
wherein an analyzing and controlling tool, a data-monitoring tool and at least one unified tool for driving at least one electronic device is selectively added to the projectable space instance (Both Cisco1 page 2 and Cisco2 page 3.  See specifically Cisco1 page 2); 

    PNG
    media_image3.png
    626
    642
    media_image3.png
    Greyscale
and
parsing the projectable space instance with a projector by the control device 
 after the projectable space instance is parsed, generating a projected workspace in the projector of the control device according to a parsed contents of the projectable space instance, the projected workspace corresponding to the workspace to be created via the projectable space instance, wherein the data-monitoring tool picks up a data information from the at least one electronic device by way of the at least one unified tool, and the analyzing and controlling tool analyzes the data information and controls the at least one electronic device by way of the at least one unified tool according to an analysis result (see Cisco1, Cisco2 Cisco3 and Cisco4, where Cisco3 depicts the unifying control device, enabling the unified control of various different electronic devices.  Cisco4 page 2 provides various device comparability and comparison.).

    PNG
    media_image4.png
    386
    713
    media_image4.png
    Greyscale


Regarding claims 2 and 13, Cisco Systems disclose  a method/device according to claim 1, wherein the at least one unified tool includes at least one unified device driver generated by unifying at least one device driver by way of a unifying method (See Cisco1-4).

Regarding claims 3 and 14, Cisco Systems disclose  a method/device according to claim 2, wherein the at least one device driver is developed by way of a software development kit (SDK) corresponding to the at least one electronic device (See Cisco1-4).  Note: it is conventional knowledge in the art the SDK is a generic set of programs used by a computer programmer to write code that help operating systems recognize physical components connected to a computer.  It is naturally understood that any drivers would be developed using the tools for the purpose.

Regarding claims 4 and 14, Cisco Systems disclose  a method/device method according to claim 2, wherein the at least one unified tool includes a plurality of unified device drivers generated by unifying a plurality of device drivers for driving a plurality of electronic devices, respectively, wherein the plurality of device drivers are configured in the projected workspace after being unified, so as to be compatible with one another (See Cisco1-4).

Regarding claims 5 and 16, Cisco Systems disclose  a method/device method according to claim 1, further comprising: storing the data information accessed from the at least one electronic device by the data-monitoring tool into a storage device to be accessed by the analyzing and controlling tool for analysis (Cisco1 page 2 – storage devices are inferred.); 

    PNG
    media_image3.png
    626
    642
    media_image3.png
    Greyscale


Regarding claims 6 and 17, Cisco Systems disclose  a method/device method according to claim 1, wherein the control device controls and manages at least two different types of electronic devices (Cisco4 page 2 provides various device comparability and comparison.)

Regarding claims 7 and 18, Cisco Systems disclose  a method/device method according to claim 6, wherein the at least two different types of electronic devices are manufactured by different manufacturers, exhibit different functions, or are manufactured by different manufacturers and exhibit different functions (Cisco4 page 2 provides various device comparability and comparison.)


Regarding claims 8 and 19-20, Cisco Systems disclose  a method/device method according to claim 1, for controlling and managing a home appliance system, a medical equipment system, a security control system, a fire-fighting control system or a transportation control system (Cisco4 page 2 provides various device comparability and comparison.)


Regarding claim 9, Cisco Systems disclose  a method/device method according to claim 1, wherein the control device is selected from a computer, a home appliance, a handheld electronic device, a wearable electronic device or a combination thereof (Cisco1-4)


Regarding claim 10, Cisco Systems disclose a method/device method according to claim 1, wherein the projectable space instance is an object, an extensible markup language (XML) document, or an instance instantiated with a structured language or a structured protocol (Cisco1-4). 

Regarding claim 11, Cisco Systems disclose a method/device according to claim 1, wherein the data-monitoring tool is included in the analyzing and controlling tool; the analyzing and controlling tool is included in the data-monitoring tool; or the data-monitoring tool and the analyzing and controlling tool are a common tool (Cisco1 page 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2823



8/3/2022
/JARRETT J STARK/Primary Examiner, Art Unit 2822